UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13a-16 OR 15d-16  OF THE SECURITIES EXCHANGE ACT OF 1934 For the Month of October 2015 Commission File Number 001-31880 Yamana Gold Inc. (Translation of registrant’s name into English) Royal Bank Plaza, North Tower, 200 Bay Street, Suite 2200, Toronto, ON M5J 2J3 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-FoForm 40-Fx Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):o Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. YAMANA GOLD INC. Date: October 29, 2015 By: /s/ Sofia Tsakos Sofia Tsakos Senior Vice President, General Counsel and Corporate Secretary EXHIBIT INDEX Exhibits Number Description of Exhibit YAMANA GOLD ANNOUNCES THIRD QUARTER 2015 RESULTS
